EXHIBIT 10(x) - MATERIAL CONTRACTS

BONUS AGREEMENT



This Bonus Agreement is entered into this 1st day of June, 2001, by and between
National Western Life Insurance Company of 850 East Anderson Lane, Austin, TX
78752-1602 ("NWL" or "we") and Richard M. Edwards of 6528 Heron Drive, Austin,
TX 78759 ("you" or "your").

WHEREAS, Richard M. Edwards is employed by NWL as Senior Vice President-
International Marketing and has supervision over all international marketing
efforts of NWL; and

WHEREAS, the parties desire to establish a bonus compensation arrangement as an
incentive for Richard M. Edwards to meet certain production and
production-related standards.

NOW THEREFORE, the parties agree as follows:

I.  NWL will pay you four different and independent bonuses, as set forth below,
under the following terms and conditions:


    A. Bonus 1- First Year Life Persistency Rate Bonus

 1. NWL will pay you a bonus based on the 12/31/01 Persistency Percentage of the
    13th month persistency calculations for international life insurance
    policies. The data source for determining the company Persistency Percentage
    rate shall be the report entitled " Company Persistency Report-
    International- Without Annuities", which is provided by the NWL Information
    Services Department, using " Premiums- 13 Month Persistency. "
 2. The Persistency Percentage will then determine the amount of the bonus as
    follows (only one section shall apply):

 a. No bonus shall be paid if the Persistency Percentage is below 93%.
 b. If the Persistency Percentage is equal to 93%, then the bonus shall be
    $9,000.
 c. If the Persistency Percentage is greater than 93% but less than 96%, then
    the bonus shall be $9,000 plus $750 for each 1% over 93%, or a pro-rata
    amount thereof for percentages stated as other than whole percentages.
 d. If the Persistency Percentage is equal to 96%, then the bonus shall be
    $11,250.
 e. If the Persistency Percentage is greater than 96% but less than 99%, then
    the bonus shall be $11,250 plus $2,250 for each 1% over 96%, or a pro-rata
    amount thereof for percentages stated as other than whole percentages.
 f. If the Persistency Percentage is equal to 99%, then the bonus shall be
    $18,000.
 g. If the Persistency Percentage is greater than 99%, then the bonus shall be
    $18,000 plus $4,220 for each additional 1% that the Persistency Percentage
    exceeds 99%, or a pro-rata share thereof for percentages stated as other
    than whole percentages.

                 3.   The assumptions that will be used in the calculation of
the First-Year Life Persistency Rate Bonus are as follows:

 a. That the "Company Persistency Report- International- Without Annuities" is
    the same report used for agency convention qualification purposes;
 b. That the above mentioned report does not reflect true one-year persistency,
    but reflects the persistency of policies written in the most recent 13
    months; and
 c. That the 13 Month Persistency Percentage will be calculated as of 12/31/01,
    based on premiums.

    B. Bonus 2- Second-Year Life Persistency Rate Bonus

 1. NWL will pay you a bonus based on the 12/31/01 Persistency Percentage of the
    24th month persistency calculations for international life insurance
    policies. The data source for determining the company Persistency Percentage
    rate shall be the report entitled "Company Persistency Report-
    International- Without Annuities", which is provided by the NWL Information
    Services Department, using "Premiums- 24 Month Persistency".
 2. The Persistency Percentage will then determine the amount of the bonus as
    follows (only one section shall apply):

 a. No bonus shall be paid if the Persistency Percentage is below 89%.
 b. If the Persistency Percentage is equal to 89%, then the bonus shall be
    $9,000.
 c. If the Persistency Percentage is greater than 89% but less than 92%, then
    the bonus shall be $9,000 plus $750 for each 1% over 89%, or a pro-rata
    amount thereof for percentages stated as other than whole percentages.
 d. If the Persistency Percentage is equal to 92%, then the bonus shall be
    $11,250.
 e. If the Persistency Percentage is greater than 92% but less than 95%, then
    the bonus shall be $11,250 plus $2,250 for each 1% over 92%, or a pro-rata
    amount thereof for percentages stated as other than whole percentages.
 f. If the Persistency Percentage is equal to 95%, then the bonus shall be
    $18,000.
 g. If the Persistency Percentage is greater than 95%, then the bonus shall be
    $18,000 plus $4,220 for each additional 1% that the Persistency Percentage
    exceeds 95%, or a pro-rata share thereof for percentages stated as other
    than whole percentages.

                 3.   The assumptions that will be used in the calculation of
the Second-Year Life Persistency Rate Bonus are as follows:

 a. That the "Company Persistency Report- International- Without Annuities" is
    the same report used for agency convention qualification purposes;
 b. That the above mentioned report does not reflect true two-year persistency,
    but reflects the persistency of policies written in the most recent 24
    months; and
 c. That the 24 Month Persistency Percentage will be calculated as of 12/31/01,
    based on premiums.

    C. Bonus 3-Collected International Life First-Year Premiums Bonus

 1. NWL will pay you a bonus based on Collected International Life First-Year
    Premiums. The data source used for determining the Total Collected Premiums
    will be the Report No. UT69-3BON, International Bonus, using the fields
    "First Year Premium" and "Single Premium".
 2. The Total Collected Premiums shall be calculated as follows: There are two
    components of the Total Collected Premiums: the International First Year
    Premiums and the International Single Premiums.

 a. International First Year Premiums shall be determined from Report No.
    UT69-3BON, "International Bonus", "First Year Premium" as of 12/31/01.
 b. International Single Premiums shall be determined from Report No. UT69-3BON,
    "International Bonus", "Single Premium" as of 12/31/01. The International
    Single Premiums will then be multiplied by 5% to determine the amount of
    International Single Premiums to be included in the bonus calculation. This
    amount will then be added to the International First-Year Premiums to
    determine the Total Collected Premiums.

                 3.   The Total Collected Premium will then determine the amount
of the bonus as follows (only one section shall apply):

 a. No bonus will be paid if the Total Collected Premium is less than
    $13,650,000.
 b. If the Total Collected Premium equals $13,650,000 then the bonus shall be
    $42,000.
 c. If the Total Collected Premium is greater than $13,650,000 but less than
    $17,062,500 then the bonus shall be $42,000 plus $308 for each additional
    $100,000 over $13,650,000 or a pro-rata share thereof.
 d. If the Total Collected Premium equals $17,062,500 then the bonus shall be
    $52,500.
 e. If the Total Collected Premium is greater than $17,062,500 but less than
    $20,475,000 then the bonus shall be $52,500 plus $923 for each additional
    $100,000 over $17,062,500 or a pro-rata share thereof.
 f. If the Total Collected Premium is equal to $20,475,000 then the bonus shall
    be $84,000.
 g. If the Total Collected Premium is greater than $20,475,000 then the bonus
    shall be $84,000 plus $1,425 for each additional $100,000 over $20,475,000
    or a pro-rata amount thereof.

                 4.   The assumptions made in calculation of this bonus are as
follows:

 a. That 100% of the International First-Year Life Insurance Premium is
    included;
 b. That 5% of the International Single Premium Life Insurance is included;
 c. That the Total Collected Premium includes no renewal life insurance
    premiums;
 d. That this bonus is based on international life insurance premiums only and
    excludes all domestic premiums; and
 e. That this bonus is calculated for the calendar year 2001, as of 12/31/01.

    D.  Bonus 4 - Collected International Investment Contract First-Year and
Single Deposit Bonus

 1. NWL will pay you a bonus based on collected International Investment
    Contract and annuity first-year and single deposits and premiums. The data
    source for determining the Total Collected Deposits will be the report New
    Business Market Summary - International, Report #5, using the field
    "Annuity,YTD Paid Premium."
 2. The Total Collected Deposits shall then be multiplied by .0005 which result
    will be the amount of the bonus.
 3. The assumptions made in calculation of this bonus are as follows:

 a. That the bonus is based on first-year and single deposits only.
 b. That this bonus is based on International Investment Contract and annuity
    first-year and single deposits and premiums only and excludes all domestic
    premiums or deposits.
 c. That this bonus includes no renewal premiums or deposits or any premiums or
    deposits after first year.
 d. That this bonus is determined as of 12/31/01and is based on Year 2001
    premiums and deposits only.


II. All bonus performance is based on production produced between January 1,
2001 and December 31, 2001

III. All bonuses will be calculated after December 31, 2001 based on reports as
of December 31, 2001.

IV. All bonuses will be calculated and paid, if amounts are due, as soon as
reasonably possible after January 1, 2002 but no later than February 1, 2002

V. The term of this contract is from January 1, 2001 to December 31, 2001. Under
no circumstances will this bonus agreement automatically renew for the following
year. Both you and NWL must sign a separate agreement if renewal of this
agreement is desired.


VI. In order to qualify for the bonus and be paid the bonus, you must be
employed by NWL on the date that the bonus is actually paid by NWL.

During the year 2001, if your employment with NWL is terminated for any reason
other than your voluntary termination or "termination for cause" by NWL, NWL
will, following year-end, determine whether or not any bonus would have been due
for 2001. If NWL decides that such a bonus would have been due, considering all
off-sets and deductions that might be imposed under this agreement, NWL will pay
a pro-rata portion of the bonus to you, or if you are not living at that time
then to your spouse, of if you and your spouse are not living at that time, then
to your children.

The pro-rata portion will be determined by dividing the total number of days of
2001 up to your date of termination, by the total number of days in 2001 and
multiplying that result times the bonus as described above in the preceding
paragraph.

"Termination for cause" means termination for inappropriate or unsatisfactory
work performance, work habits, conduct, behavior or demeanor including, but not
limited to, the examples listed in the Code of Conduct that is incorporated in
NWL's Employee Handbook.

VII. Nothing in this agreement limits NWL's authority to make ALL decisions
concerning products, including, but not limited to, profitability issues,
commission and overwrite amounts, publications, advertising, compliance, market
conduct, underwriting, and availability.

VIII. This agreement shall not be amended, modified, or altered in any manner
except in a writing signed by both parties. This agreement shall be governed,
interpreted and construed according to the laws of the State of Texas.

IX. This agreement constitutes the complete and exclusive agreement of the
parties with respect to your Bonus Compensation and supersedes any prior
understandings or written or oral agreements between the parties respecting this
subject matter.

X. This Bonus Agreement is binding upon signing. There are no conditions
precedent or subsequent, other than the conditions specifically mentioned in
this contract, that must occur before this contract becomes binding upon both
parties. There are no representations other than those expressly included in
this agreement relating to bonus compensation of Richard M. Edwards.


EXECUTED at Austin, Texas, on June 1, 2001.


NATIONAL WESTERN LIFE INSURANCE COMPANY


By: /S/ Ross R. Moody_______________
             Ross R. Moody, President



/S/ Richard M. Edwards_______________
             Richard M. Edwards
             Senior Vice President- International Marketing